   8:21-cv-00160-RFR-MDN Doc # 4 Filed: 04/21/21 Page 1 of 1 - Page ID # 39




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TRACY LEE HOLMES SR.,

                   Petitioner,                             8:21CV160

      vs.
                                                             ORDER
STATE OF NEBRASKA,

                   Respondent.


       Petitioner filed a Petition for Writ of Habeas Corpus (Filing 1) and a Motion
for Leave to Proceed in Forma Pauperis (Filing 2). Habeas corpus cases attacking
the legality of a person’s confinement require the payment of a $5.00 filing fee. 28
U.S.C. § 1914(a). However, after reviewing Petitioner’s motion, leave to proceed
in forma pauperis will be granted and Petitioner is relieved from paying the filing
fee. See 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (Filing 2) is granted. The next step in this case is for the
court to conduct a preliminary review of the habeas corpus petition in accordance
with Rule 4 of the Rules Governing Section 2254 cases. The court will conduct this
review in its normal course of business.

      Dated this 21st day of April, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
